DETAILED ACTION
The communication dated 5/5/2020 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. U.S. Publication 2014/0069462 (henceforth referred to as Becker).
As for claim 1, Becker teaches a first lower spray assembly (paragraph [0017]; Fig. 1: part 24), equivalent to the claimed apparatus, comprising: a main spray arm assembly (paragraph [0023]; Fig. 3: part 64), equivalent to the claimed elongate arm; a second auxiliary spray arm (paragraph [0023]; Fig. 3: part 68), equivalent to the claimed rotary spray head assembly, rotationally coupled to an end of main spray arm assembly 64, and wherein a first auxiliary spray arm (paragraph [0023]; Fig. 3: part 66), equivalent to the claimed rotating nozzle assembly, is rotationally coupled to second auxiliary spray arm 68; a magnet (paragraph [0026]; Fig. 3: part 45), equivalent to the claimed magnetic field source, coupled to second auxiliary spray arm 68 so as to generate a spatially changing magnetic field in accordance with a rotation of second auxiliary spray arm 68 in relation to the end of main spray arm assembly 64; and a sensor (paragraph [0018]; Fig. 1: part 44), equivalent to the claimed magnet field sensor, carried in a fixed relation to main spray arm assembly 64, wherein sensor 44, in operation, generates a sensor signal that varies in accordance with the spatially changing magnetic field in accordance with the rotation of second auxiliary spray arm 68 (paragraph [0026]; Fig. 3).
As for claims 2 and 12, Becker further teaches a controller (paragraph [0021]; Fig. 2: part 54), equivalent to the claimed electronic processor, communicatively coupled to a communication interface that facilitates controller 54 receiving the sensor signal generated by sensor 44 in accordance with the spatially changing magnetic field (paragraph [0022]; Fig. 2).
As for claims 3 and 13, Examiner regards what the claimed magnetic field source is for as intended use of the apparatus’ structure. Magnet 45 would be capable of having a spatially changing magnetic field which is a periodically repeating magnetic field having a period corresponding to a rotation period of second auxiliary spray arm 68 (paragraph [0026]; Fig. 3). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claims 4 and 14, Becker further teaches that sensor 44 is a Hall Effect sensor (paragraph [0026]; Fig. 3).
As for claims 5 and 15, Becker further teaches that rotation of first auxiliary spray arm 66 is affected by fluid pressure (paragraph [0027]; Fig. 3).
As for claims 6 and 16, Becker further teaches that rotation of second auxiliary spray arm 68 is affected by a mechanical shaft output of a motor (paragraph [0027]; Fig. 3).
As for claims 7 and 17, Becker further teaches that magnet 45 is mounted on an outside surface of a body of second auxiliary spray arm 68 (paragraph [0026]; Fig. 3).
As for claims 8 and 18, Becker further teaches that magnet 45 is embedded within an outside surface of a body of second auxiliary spray arm 68 (paragraph [0026]; Fig. 3).
As for claims 9 and 19, Becker further teaches that magnet 45 comprises at least a first magnet carried by second auxiliary spray arm 68 (paragraph [0026]; Fig. 3).
As for claim 11, Becker teaches a chassis (paragraph [0014]; Fig. 1: part 12), equivalent to the claimed containment tank assembly, comprising: a tub (paragraph [0014]; Fig. 1: part 14), equivalent to the claimed tank, including an inner surface; and a first lower spray assembly (paragraph [0017]; Fig. 1: part 24), equivalent to the claimed cleaning apparatus, mounted to tub 14, wherein first lower spray assembly 24 comprises: a main spray arm assembly (paragraph [0023]; Fig. 3: part 64), equivalent to the claimed elongate arm; a second auxiliary spray arm (paragraph [0023]; Fig. 3: part 68), equivalent to the claimed rotary spray head assembly, rotationally coupled to an end of main spray arm assembly 64, and wherein a first auxiliary spray arm (paragraph [0023]; Fig. 3: part 66), equivalent to the claimed rotating nozzle assembly, is rotationally coupled to second auxiliary spray arm 68; a magnet (paragraph [0026]; Fig. 3: part 45), equivalent to the claimed magnetic field source, coupled to second auxiliary spray arm 68 so as to generate a spatially changing magnetic field in accordance with a rotation of second auxiliary spray arm 68 in relation to the end of main spray arm assembly 64; and a sensor (paragraph [0018]; Fig. 1: part 44), equivalent to the claimed magnet field sensor, carried in a fixed relation to main spray arm assembly 64, wherein sensor 44, in operation, generates a sensor signal that varies in accordance with the spatially changing magnetic field in accordance with the rotation of second auxiliary spray arm 68 (paragraph [0026]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. U.S. Publication 2014/0069462 (henceforth referred to as Becker).
Becker teaches the features as per above.
As for claims 10 and 20, Becker differs from the instant claims in failing to teach that magnet 45 comprises at least a second magnet carried by second auxiliary spray arm 68. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711